Exhibit 10.43

 

 

AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT

 

Dated June 17, 2016

 

among

 

LANNETT COMPANY, INC.,

 

as the Borrower

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

and

 

Each Incremental Term Lender Party Hereto

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT, dated as of June 17, 2016
(this “Amendment”), is made by and among Lannett Company, Inc., a Delaware
corporation (the “Borrower”), each incremental term lender party hereto
(collectively, the “Incremental Term Lenders”) and Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, certain subsidiaries of the Borrower, as Guarantors, the
lenders party thereto, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Agent, are party to that certain Credit and
Guaranty Agreement, dated as of November 25, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time immediately
prior to the effectiveness of this Amendment, the “Existing Credit Agreement”
and, as amended by this Amendment and as may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time after
the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested a Term Loan Increase with respect to Initial
Tranche B Term Loans in an aggregate principal amount of $150,000,000.00 (the
“First Amendment Incremental Term Commitments”), which will be available on the
First Amendment Effective Date, and which shall constitute Incremental Term
Commitments under the Credit Agreement and the loans thereunder (the “First
Amendment Incremental Term Loans”), Incremental Term Loans under the Credit
Agreement;

 

WHEREAS, each Incremental Term Lender party hereto is willing to make First
Amendment Incremental Term Loans in an amount equal to such Incremental Term
Lender’s First Amendment Incremental Term Commitment, as set forth opposite such
Incremental Term Lender’s name on Appendix A-2 hereto; and

 

WHEREAS, this Amendment shall constitute an amendment giving effect to
Incremental Term Commitments and Incremental Term Loans, as set forth in
Section 2.20(f) of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby covenant and agree as
follows:

 

SECTION 1.                            Amendments to Existing Credit Agreement. 
The Existing Credit Agreement is, as of the First Amendment Effective Date (as
defined below) and subject to the satisfaction of the applicable conditions
precedent set forth in Section 3 of this Amendment, hereby amended as follows:

 

(a)                                 Appendix A-2 of the Existing Credit
Agreement is amended by adding thereto the First Amendment Incremental Term
Commitments of each Incremental Term Lender party hereto, as set forth on
Appendix A-2 hereto.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Section 1.1 of the Existing Credit Agreement
is hereby amended by adding the following new defined terms thereto in their
correct alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 17,
2016, among the Borrower, the Administrative Agent and each Lender party
thereto.

 

“First Amendment Effective Date” means the date on which Amendment No. 1 became
effective in accordance with its terms, which date is, June 17, 2016.

 

“First Amendment Incremental Term Loans” has the meaning assigned to such term
in Amendment No. 1.

 

(c)                                  Section 1.1 of the Existing Credit
Agreement is hereby amended by replacing the definition of “Initial Tranche B
Term Loan” contained therein with the following:

 

“Initial Tranche B Term Loan” means (a) prior to the First Amendment Effective
Date, each Tranche B Term Loan made to the Borrower on the Closing Date and
(b) from and after the First Amendment Effective Date, collectively, (i) the
Tranche B Term Loans referred to in the foregoing clause (a) and (ii) the First
Amendment Incremental Term Loans.

 

(d)                                 Upon the funding of the First Amendment
Incremental Term Loans on the First Amendment Effective Date, the First
Amendment Incremental Term Loans shall automatically and without further action
by any Person constitute additional Initial Tranche B Term Loans (and shall have
the same terms as the Initial Tranche B Term Loans (as modified by this
Amendment)) for all purposes of the Agreement and the other Credit Documents and
that Section 2.10(a)(ii) of the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 

“(ii) for the ratable account of the Initial Tranche B Term Lenders, on the last
Business Day of each of March, June, September and December commencing on
June 30, 2016, an aggregate amount equal to $9,836,234.18 (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.11, 2.12 and 2.13, as applicable);”

 

(e)                                  The First Amendment Incremental Term
Commitments provided for hereunder shall terminate on the First Amendment
Effective Date immediately upon the borrowing of the First Amendment Incremental
Term Loans pursuant to Section 2 below.

 

SECTION 2.                            Incremental Term Lenders.  Each
Incremental Term Lender party hereto hereby acknowledges and agrees that it has
a First Amendment Incremental Term Commitment in the amount set forth opposite
such Incremental Term Lender’s name on Appendix A-2 to this Amendment and agrees
to severally make to the Borrower First Amendment Incremental Term Loans on the
First Amendment Effective Date, in Dollars, in an aggregate amount equal to such
Incremental Term Lender’s First Amendment Incremental Term Commitment
hereunder.  From and after the First Amendment Effective Date, (a) each

 

3

--------------------------------------------------------------------------------


 

Incremental Term Lender party hereto shall be an Initial Tranche B Term Lender
for all purposes under the Agreement and the other Credit Documents and (b) the
First Amendment Incremental Term Commitment of each Incremental Term Lender
party hereto shall be an Initial Tranche B Term Commitment for all purposes
under the Credit Agreement and the other Credit Documents.

 

SECTION 3.                            Conditions to Effectiveness.  This
Amendment shall become effective on the first date (the “First Amendment
Effective Date”) when, and only when, each of the applicable conditions set
forth below have been satisfied (or waived) in accordance with the terms hereof;
and the obligations of each Incremental Term Lender party hereto to make First
Amendment Incremental Term Loans, are subject to each of the applicable
conditions set forth below having been satisfied (or waived) in accordance with
the terms hereof:

 

(a)                                 this Amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and one or more Incremental
Term Lenders representing 100% of the First Amendment Incremental Term
Commitments;

 

(b)                                 the Administrative Agent shall have received
a (i) certificate of an Authorized Officer of the Borrower dated as of the First
Amendment Effective Date, which shall (A) certify the resolutions of the board
of directors, members or other body authorizing the execution, delivery and
performance of the Borrower of this Amendment, (B) identify by name and title
and bear the signatures of the officers of the Borrower authorized to signed
this Amendment (or certify that the signatures of such officers previously
delivered to the Administrative Agent remain true and correct) and (C) contain
appropriate attachments, including the Organization Documents of the Borrower
certified, if applicable, by the relevant authority of the jurisdiction of
organization of the Borrower and (ii) good standing certificate of a recent date
for the Borrower from its jurisdiction of organization;

 

(c)                                  the Administrative Agent shall have
received an Incremental Loan Notice as required pursuant to Section 2.20(a) of
the Credit Agreement;

 

(d)                                 the representations and warranties contained
in the Credit Agreement or in any other Credit Document shall be true and
correct in all material respects on and as of the First Amendment Effective Date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; provided that, in each case, such
materiality qualifiers shall not be applicable to any representations or
warranties that already are qualified or modified by materiality in the text
thereof;

 

(e)                                  no event shall have occurred and be
continuing or would result from the consummation of the First Amendment
Incremental Term Loans that would constitute a Default or an Event of Default;

 

(f)                                   the Administrative Agent and each
Incremental Term Lender shall have received all accrued and reasonable fees,
costs and expenses (including legal fees and expenses) and other amounts due and
payable in connection with this Amendment on or

 

4

--------------------------------------------------------------------------------


 

prior to the First Amendment Effective Date, to the extent invoiced at least one
Business Day prior to the First Amendment Effective Date;

 

(g)                                  the aggregate amount of Incremental
Commitments shall not exceed the Incremental Amount as of the First Amendment
Effective Date;

 

(h)                                 the execution, delivery and performance by
the Borrower of this Amendment (a) have been duly authorized by all corporate,
stockholder or limited liability company or partnership or organizational action
required to be obtained by the Borrower and (b) will not (A) violate (i) any
provision of applicable law, statute, rule or regulation, (ii) any provision of
the certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower, (iii) any applicable order of any court or any rule,
regulation or order of any Governmental Authority that has jurisdiction over the
Borrower or (iv) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the Borrower is a party
or by which it or any of its property is or may be bound or (B) be in conflict
with, result in a breach of or constitute a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (b)(A)(ii), (iii) or (iv) or
(b)(B), would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 

(i)                                     this Amendment has been duly executed
and delivered by the Borrower and constitutes the legal, valid and binding
obligations of the Borrower and is enforceable against the Borrower in
accordance with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing;

 

(j)                                    no action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Collateral Documents
(other than Liens with respect to Intellectual Property, the perfection of which
is addressed in Section 4.17(c) of the Credit Agreement) or the exercise by any
Agent or any Lender of its rights under the Credit Documents or the remedies in
respect of the Collateral, except for (a) the filing of UCC and financing
statements (or similar documents), (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office, (c) recordation of any
mortgages, (d) such as have been made or obtained and are in full force and
effect, (e) such other actions, consents and approvals with respect to which the
failure to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on Schedule 4.4
of the Credit Agreement;

 

5

--------------------------------------------------------------------------------


 

(k)                                 the Administrative Agent shall have received
a certificate dated as of the First Amendment Effective Date and executed by an
Authorized Officer of the Borrower as to the matters set forth in Sections 3(d),
(e), (g), (h), (i) and (j) above; and

 

(l)                                     the Administrative Agent shall have
received an opinion of (i) Debevoise & Plimpton LLP, counsel to the Borrower,
and (ii) Fox Rothschild LLP, Delaware counsel to the Borrower, addressed to the
Administrative Agent and each Incremental Term Lender, in form and substance
attached hereto as Exhibit I.

 

SECTION 4.                            Reaffirmation of the Credit Parties. 
Borrower hereby consents to the amendment of the Existing Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Credit Document is, and the obligations of each Credit
Party contained in the Existing Credit Agreement, this Amendment and in any
other Credit Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Amendment.  For greater certainty and without
limiting the foregoing, Borrower hereby confirms that the existing security
interests granted by each Credit Party in favor of the Secured Parties pursuant
to the Credit Documents in the Collateral described therein shall continue to
secure the obligations of the Credit Parties, including the First Amendment
Incremental Term Loans, under the Credit Agreement and the other Credit
Documents as and to the extent provided in the Credit Documents.

 

SECTION 5.                            Repayment of Senior Notes.  Subject to the
effectiveness of that certain Amendment No. 2 to Credit and Guaranty Agreement,
dated on or about the date hereof, by and among the Borrower, the Administrative
Agent and the Lenders party thereto, the Borrower shall use the net proceeds of
the First Amendment Incremental Term Loans, along with certain cash on hand, to
repurchase, redeem or otherwise retire the Senior Notes on the Business Day such
proceeds are received from the Incremental Term Lenders.

 

SECTION 6.                            Amendment, Modification and Waiver.  This
Amendment may not be amended, modified or waived except with the written consent
of the parties hereto and in accordance with Section 2.20 of the Credit
Agreement.

 

SECTION 7.                            Entire Agreement.  This Amendment, the
Credit Agreement, and the other Credit Documents constitute the entire agreement
among the parties hereto relating to the subject matter hereof and thereof and
supersede all previous agreements and understandings, oral or written, relating
to the subject matter hereof and thereof.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Existing Credit Agreement, nor alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. It is understood and
agreed that each reference in each Credit Document to the Credit Agreement,
whether direct or indirect, shall hereafter be deemed to be a reference to the
Existing Credit Agreement as amended hereby and that this Amendment is a Credit
Document.  This Amendment shall not constitute a novation of any amount owing
under the Existing Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the

 

6

--------------------------------------------------------------------------------


 

other Credit Documents shall, to the extent not paid or exchanged on or prior to
the First Amendment Effective Date, shall continue to be owing under the Credit
Agreement or such other Credit Documents until paid in accordance therewith.

 

SECTION 8.                            GOVERNING LAW; Etc.  THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  SECTIONS 10.11, 10.15 AND 10.16 OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT MUTATIS MUTANDIS AND SHALL
APPLY HERETO.

 

SECTION 9.                            Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 10.                     Counterparts.  This Amendment may be executed in
one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by fax or other
electronic transmission of an original executed counterpart of this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

 

[Remainder of Page Intentionally Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

LANNETT COMPANY, INC., as Borrower

 

 

 

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Name: Arthur P. Bedrosian

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title:Authorized Signatory

 

--------------------------------------------------------------------------------


 

Appendix A-2

 

Incremental Term Commitments

 

Lender

 

First Amendment Incremental Term Commitment

 

Deerfield Partners, L.P.

 

$

33,000,000.00

 

Deerfield International Master Fund, L.P.

 

$

42,000,000.00

 

Deerfield Special Situations Fund, L.P.

 

$

18,750,000.00

 

Deerfield Private Design Fund III, L.P.

 

$

56,250,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Opinions

 

--------------------------------------------------------------------------------